Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action in response to remarks and amendments filed 2/5/2021.  
Claims 1-26, 36, 44, 46 were previously cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 38-43, 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 38 recites “a first fluid flow path is defined by the purification column and the reboiler” which is considered to be new matter.  The purification column and the reboiler are points along a flow path, but they themselves cannot designate the entire flow path as they are not connected directly but via pipes which form points along the flow path as described and the purification column is ultimately not part of the flow path the demarcation point for the end and the beginning of such.  As such, the limitation is considered to be new matter as there is no support in the specification for the flow path to be defined by the purification column and the reboiler.

	Claim 45 recites “a first fluid flow path consisting of the purification column, a reboiler heat exchanger, a compressor, and pipes” which is considered to be new matter.  While the drawings (Figure 2) show an example of this it is not clear from the specification that these are the only components that are part of such a fluid flow path and as such this limitation is considered new matter.  In the instant application (paragraph 70) is recited “pipes, pumps, valves etc. are also included and the specific choice of and location of such additional elements is within the skill of the art” and as such this provides a recitation such that it is clear that the drawings are not meant to be a comprehensive example of applicant’s invention in a way that provides support to limiting the claims to only those components shown in the drawings.
	Claim 45 recites “a second fluid flow path consisting of the purification column, the reboiler heat exchanger and pipes” which is considered to be new matter.  While the drawings (Figure 2) show an example of this it is not clear from the specification that these are the only components that are part of such a fluid flow path and as such this limitation is considered new matter.  In the instant application (paragraph 70) is recited “pipes, pumps, valves etc. are also included and the specific choice of and location of such additional elements is within the skill of the art” and as such this provides a recitation such that it is clear that the drawings are not meant to be a comprehensive example of applicant’s invention in a way that provides support to limiting the claims to only those components shown in the drawings.


	Claims 39-43 are rejected as being dependent upon a rejected claim.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38-45 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 38 recites “a first fluid flow path is defined by the purification column and the reboiler” which is indefinite as it is unclear how the purification column can be considered part of the flowpath.  The way the claims are written it would appear that the flow path is defined by passage through the purification column and the reboiler; however, it is unclear how this would be possible as the stream that forms the flowpath cannot exist until it leaves the purification column.  For the purpose of examination, this limitation is interpreted to be such that the flow path is defined at end points by the purification column and passes through the reboiler.

Claim 38 recites “a second fluid flow path is defined by the purification column, the reboiler and the compressor” which is indefinite as it is unclear how the purification column can be considered part of the flowpath.  The way the claims are written it would appear that the flow path is defined by passage through the purification column and the reboiler; however, it is unclear how this would be possible as the stream that forms the flowpath cannot exist until it leaves the purification column.  For the purpose of examination, this limitation is interpreted to be such that the flow path is defined at end points by the purification column and passes through the reboiler.
Claims 39-43 are rejected as being dependent upon a rejected claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 27-34, 37-43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Apffel et al. (US Patent No. 4861360), hereinafter referred to as Apffel and further in view of Gourlia et al. (US Patent No. 4525244), hereinafter referred to as Gourlia.

With respect to claim 27, Apffel teaches a carbon dioxide purification system (Figure 1C), comprising: a purification column having a top outlet (413 comes from the outlet) and a bottom (CO2 splitter 412, Column 11, lines 16-17);

a product line in communication with the reboiler (the line carrying stream 431, Column 11, line 56).
Apffel does not teach a compressor in fluid communication with the reboiler and the purification column, wherein the compressor is provided downstream of the reboiler depressurizing valve in fluid communication with the bottom of the purification column and the reboiler.  

Gourlia (Figure 2) teaches that a bottom stream fed to a reboiler (flask 6 with heat exchanger 8, Column 3, line 42) is first fed to an expansion valve (5, Column 3, line 16) and then to a compressor (7, Column 3, line 20) before being fed back to the column.

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was field to have provided as taught by Gourlia an expansion valve before and a compressor after the reboiler of Apffel (on the lines 491/489 respectively) since it has been shown that combining prior art elements to yield predictable results is obvious whereby expanding the fluid before the reboiler would provide for an increased vapor for reboil followed by compression to bring the vapor back to the column pressure.  As such, the compressor on the line for stream 489 can also be considered to be in fluid communication with the reboiler and the purification column.

With respect to claim 28, Apffel as modified teaches the purification column defining:
a bottom outlet at the bottom (where 491 leaves 412); 
a feed inlet between the top and the bottom (where 411 enters the column); 
and a compression inlet between the feed inlet and the bottom (where 489 after compression enters the column).


the compressor is in fluid communication with the purification column via the compression inlet (the compressor on line 489 in Apffel as modified passes to 412); and the depressurizing valve is in fluid communication with the bottom of the purification column via the bottom outlet (the depressurizing valve is on line 491 from the column 412).

With respect to claim 30, Apffel as modified teaches wherein the depressurizing valve is in fluid communication with the compressor via the reboiler (the valve on line 491 feeds fluid to the reboiler which feeds fluid to line 489 which has the compressor in Apffel as modified).

With respect to claim 31, Apffel as modified teaches wherein the purification column is in fluid communication with the product line via the reboiler (the stream from 413 to the reboiler via 430 ultimately leaves the reboiler in the product line in 431).

With respect to claim 32, Apffel teaches wherein the reboiler defines a first fluid flow path and a second fluid flow path, the first and second fluid flow paths being fluidly isolated from one another (one flow path has stream 430 becoming stream 431 and the second flow path has stream 491 becoming stream 489).

With respect to claim 33, Apffel as modified teaches wherein the first and second fluid flow paths are arranged to exchange heat with one another (Column 11, lines 15-20).

With respect to claim 34, Apffel as modified teaches wherein the top of the purification column and the product line are in fluid communication with the first fluid flow path (the stream coming from 415 and line 491 are what form the inlet and outlet of the first fluid path); and the depressurizing valve and the compressor are in fluid communication with the second flow path (the valve on 491 and the compressor, which is considered to now be the compressor referred to in claim 1, on line 489 are on the inlet and outlet lines of the reboiler part which forms the second path).



With respect to claim 37, Apffel as modified teaches where the depressurizing valve is provided upstream of the reboiler (valve is on line for stream 491 which is upstream the reboiler).

With respect to claim 38, Apffel teaches a carbon dioxide purification system (Figure 1C), consisting essentially of:
a reboiler (reboiler 490 which has a first path formed by inlet stream 430 and outlet stream 431 which places it in cross-exchanged heat exchange with stream that forms a second path with inlet 491 and outlet 489, Column 11, lines 10-20 where as they are cross-exchanging and it can be seen that a form of each inlet stream is removed they are fluidly isolated),
a purification having a top and bottom (412)
a product line (431)
wherein a first fluid flow path is defined by the purification column and the reboiler (the path from the top starting with 413 and ultimately passing to 490) and a second fluid flow path is defined by the purification column and the reboiler (the pathway from 490 to 412 on line 489), wherein the top of the purification column is in fluid communication with the first fluid flowpath 9the top of the column forms the first path) and the bottom of the purification column is in fluid communication with the second fluid flow path (the bottom of the column passes the stream 491 that becomes 489 to 490), wherein the first and second fluid flowpath are fluidly isolated from each other and in a heat exchanger relationship with each other (where as the two streams entering into the reboiler are cross-exchanging and it can be seen that a form of each inlet stream is removed they are fluidly isolated).

Apffel does not teach a compressor in fluid communication with the second fluid flow path and the purification column that is downstream of the reboiler.



Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was field to have provided as taught by Gourlia an expansion valve before and a compressor after the reboiler of Apffel (on the lines 491/489 respectively) since it has been shown that combining prior art elements to yield predictable results is obvious whereby expanding the fluid before the reboiler would provide for an increased vapor for reboil followed by compression to bring the vapor back to the column pressure.

With respect to claim 39, Apffel as modified teaches wherein the purification column defines a feed inlet between the top and the bottom (411); and a compression inlet between the feed inlet and the bottom (where stream 489 after compression reenters is between the top and bottom as seen in the figure).

With respect to claim 40, Apffel as modified teaches wherein the compressor is designed to produce a pressure differential between the purification column and the reboiler (a pressure differential would be formed as such by the compressor increasing the return stream pressure).

With respect to claim 41, Apffel as modified teaches wherein a first fluid pressure in the purification column is greater than a second fluid pressure in the second fluid flow path (the stream 491 is depressurized to enter reboiler 490 using a valve as modified in Apffel which means that the reboiler second path fluid stream is at a lower pressure than the bottom pressure of the column).

With respect to claim 42, Apffel as modified teaches wherein the compressor acts to draw fluid from the bottom through the second flow path (as the fluid is moved by the compressor from the reboiler, ultimately it would draw fluid from the bottom of the column via 491).



With respect to claim 44, Apffel as modified teaches wherein the compressor is downstream of the reboiler (the compressor as modified is on line of stream 489 which is downstream 490).


With respect to claim 45, Apffel as modified teaches a method for producing purified carbon dioxide, the method comprising: feeding a first unpurified stream of carbon dioxide into a purification column having a top and a bottom (feed stream 401 from Table III entering ultimately column 412, Column 11, line 8),
circulating a second unpurified stream of carbon dioxide from the bottom through a first fluid flow path of a reboiler heat exchanger (stream 491 from the bottom of the column also contains carbon dioxide and is unpurified, Column 14, line 33-35); and passing a purified stream of carbon dioxide from the top through a second fluid flow path of the reboiler heat exchanger (stream 413 can be considered a purified stream of carbon dioxide with respect to the feed and is in part sent to the reboiler 490), wherein the first and second fluid flow paths are fluidly isolated from one another and exchange heat with one another (where as the fluid paths are cross-exchanging and it can be seen that a form of each inlet stream is removed they are fluidly isolated).

Apffel does not teach wherein circulating the second unpurified stream of carbon dioxide from the bottom of through the first fluid flow path of the reboiler heat exchanger comprises compressing the second unpurified stream of carbon dioxide downstream of the reboiler heat exchanger.

Gourlia (Figure 2) teaches that a bottom stream fed to a reboiler (flask 6 with heat exchanger 8, Column 3, line 42) is first fed to an expansion valve (5, Column 3, line 16) and then to a compressor (7, Column 3, line 20) before being fed back to the column.

.

Response to Arguments
Applicant's arguments filed 2/5/2021 are not persuasive.

Applicant argues that claims 27 requires a direct fluid communication between the reboiler and the top outlet of the purification column and this is not taught by Appfel or Gourlia.  Applicant provides a definition that means “without intervention, interruption or diversion. This is not persuasive.

Claim 27 recites “a reboiler in direct fluid communication with the top of the purification column via a contaminant lean gaseous stream” which means that they are not in direct fluid communication, only that a lean gaseous stream passes from one to the other.  The definition as provided is not supported by the specification of Figure 2.  The top of the column and the reboiler are not in direct fluid communication, as the pipe between them would provide an interruption n or intervention to provide such fluid connection.  For them to be in direct fluid communication, the reboiler would have to be mounted on the top of the purification column.  As such the limitation is treated such that fluid flows from the top of the column to the reboiler.  

Applicant argues, with respect to claim 38, that the phrase “consisting essentially of” “precludes the presence of additional structures which change the nature and function of the system include the condenser and accumulator of Apffel” this is not persuasive.



Applicants arguments with regard to 45 are moot as not prior art rejection is provided as such; however, in view of the amendments, claim 45 is considered to contain new matter and as such although the claims are not rejected in view of the prior art they are not considered allowable at this time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN M KING/Primary Examiner, Art Unit 3763